                   Case 3:20-cr-00011-MO                   Document 3       Filed 09/16/19            Page 1 of 11


AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                           District of Oregon

                  United States of America                           )
                               V.                                    )
                                                                     )     Case No.
                                                                     )
                        Erick Carlsen                                )
                                                                     )
                                                                     )
                          Defendant(s)



                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              April 2019 through present         in the county of _ _ _ _ _ _ _ _ _ _ in the

                      District of____O~re~g~o~n_ _~, the defendant(s) violated:

            Code Section                                                        Offense Description
18 U.S.C. §§ 875(c)                             Transmitting Threatening Communications




         This criminal complaint is based on these facts:
See attached affidavit.



          rl Continued on the attached sheet.




                                                                                             Ryan C. Hall, SA, FBI
                                                                                               Printed name and title

S<tm in accordance with the requirements of Fed. R. Crim. P. 4.1 by telepho
     - 13,I?              .                                                              .


City and state:                         Portland, Oregon                                       ,   nited States Magistrate Judge
                                                                                               Printed name and title
        Case 3:20-cr-00011-MO             Document 3       Filed 09/16/19      Page 2 of 11




 DISTRICT OF OREGON, ss:                 AFFIDAVIT OF RYAN C. HALL

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

        I, Ryan C. Hall, being duly sworn, do hereby depose and state as follows:

                                 Introduction and Agent Background

        1.         I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since May 2017. I am presently assigned to the Portland Division of the FBI, and

specifically to the Salem Resident Agency. During my employment, I have investigated and have

assisted others in investigating a range of federal crimes, including drug and gang-related

offenses; felons in possession of a firearm; child pornography; online enticement of minors; and

interstate travel for the purpose of engaging in illicit sexual activity with minors; I have

conducted numerous threat assessments that have been reported to the FBI.

        2.     I submit this affidavit in support of a criminal complaint and arrest warrant for

Erick Carlsen for transmitting threats to injure another person in interstate commerce in violation

of 18 U.S.C. § 875(c). As set forth below, there is probable cause to believe, and I do believe,

that Erick Carlsen violated 18 U.S.C. § 875(c).

                                           Applicable Law

       4.      Title 18 U.S.C. § 875(c) provides that "[w]hoever transmits in interstate or

foreign commerce any communication containing any threat to kidnap any person or any threat

to injure the person of another, shall be fined under this title or imprisoned not more than five

years, or both."

Ill

Ill

Ill
        Case 3:20-cr-00011-MO           Document 3      Filed 09/16/19      Page 3 of 11




                                 Statement of Probable Cause

Background

       5.      In a Marion County Sheriffs Office (MSCO) report written on April 19, 2019,

Alisha Myers reported that on April 17, 2019, Erick Carlsen, during a counseling session, said

that he had an issue with his medical benefits and that the Social Security office was to blame,

stating that "There's going to be an epic event there." According to the report, Carlsen was not

viewed as a danger to himself or others at that time, but there was a concern that Carlsen was not

taking his medications as prescribed.

       6.      On July 24, 2019, Carlsen had engaged in threatening behavior at a hearing

regarding his claim for social security benefits. According to a September 13, 2019, report

provided by the Social Security Administration Office oflnspector General's Intelligence and

Analysis Division hereinafter referred to as the IAD report, Carlsen entered a Social Security

Administration Office of Hearings Operations site, hereinafter referred to as OHO, in Salem,

Oregon, on July 24, 2019, for a hearing. The report described Carlsen's behavior at the hearing

as follows:

              On 7/24/2019, CARLSEN appeared at the Salem, OHO site for a
              hearing with ALJ Freund. Upon his arrival, he became involved in
              a dispute with his representative, who subsequently left the
              premises. CARLSEN remained at the location and began yelling
              and engaging in threatening behavior directed at ALJ Freund and
              the on-site guard. CARLSEN referred to ALJ Freund as "fucking
              bitch". He refused to leave the premises and expressed significant
              anger towards ALJ Freund and her decision to not proceed with a
              hearing. Guards escorted him to the lobby as he continued to yell
              and engage in threatening behavior. Salem PD responded to the
              incident, as CARLSEN refused to leave and would not calm down.
              After speaking with local PD, he left without further incident.
              Witnesses describe him as very dangerous. IAD captured 17
 Page 2 - Affidavit of Ryan C. Hall                            USAO Version Rev. April 2018
        Case 3:20-cr-00011-MO          Document 3       Filed 09/16/19      Page 4 of 11




               videos of this incident, which CARLSEN posted via Facebook
               live, as he was being detained in the lobby waiting for Salem PD to
               arrive.

       7.      Carlsen recorded his actions on July 24, 2019, and posted them to Facebook.

Carlsen used what appeared to be threatening language against Social Security Administration

employees and stated in the videos that, "it's time to make fuckers pay", as well as, "and they

wonder why a second civil war is coming. Terrorists with badges. Corrupt fucking pieces of shit

that don't understand freedom of speech." Carlsen further stated, "Look at this bitch cop staring

at me", in reference to the security guard in the OHO, and futher explained, "these bitches can

deal with me later."

       8.      On September 11, 2019, at 9:12 am, Carlsen left Social Security Office of

Inspector General Special Agent David Slafsky a voicemail in which he said, "I'm going to go to

this hearing and people are going to fucking pay. Do you understand? You guys are going to

fucking pay." Carlsen was likely referring to an upcoming hearing that was recently set over.

       9.      On September 11, 2019, at 9:46 am, Carlsen posted the following message on

Facebook:

Ill

Ill

Ill

Ill

Ill

Ill

Ill


 Page 3 - Affidavit of Ryan C. Hall                             USAO Version Rev. April 2018
       Case 3:20-cr-00011-MO                        Document 3   Filed 09/16/19   Page 5 of 11




               ,~,--   -   -~-"     -   -   ~

       : Cl   Messages • ■■ 10 · ~                   8:18 PM            -<v 'O 3 0 % ~ •

                                                ii . facebook.com
              · ·---------Er1cKCar1sen--1s·on·FaeeoooK:--10 ·----- · ····---····--···
                     connect with Erick, join Facebook today.




                           Erick Carlsen
                           10 hrs . I\.€')

         WHY DO PEOPLE GO ON SHOOTING SPREES
         .... hmmm lets see. we can look at my dealings with
         Social Security. SSI, locked me out of my hearing, tried
         to have me arrested, trespassed me from all SSI
         buildings .... then a couple weeks later they call telling
         me to come down there ..... so they can have me
         arrested. now after locking me out of my hearing ....
         . they decide i should have another hearing in dee.
         some of them will not make it until dee. they continue
         to fuck with me .... now its time I showed them ..... I am
         tired of their bullshit and now i will make the country
         stand up and take a look .... I will make the front page
         and air on every TV station. I will make sure the whole
         country stands up and takes notice ........... .




       10.         On September 11, 2019, Special Agent Micah Coring, Federal Protective Service,

Department of Homeland Security, was notified by the Denver Mega Center (DMC) of Carlsen's

threat against Social Security Administration employees. SA Coring reviewed the event notes of

the report, which identified MCSO Sergeant Fredrick Knutson as the reporting party. Sergeant

Knutson advised his agency and the Federal Bureau oflnvestigation (FBI) had been notified by a

 Page 4 - Affidavit of Ryan C. Hall                                    USAO Version Rev. April 2018
        Case 3:20-cr-00011-MO          Document 3        Filed 09/16/19      Page 6 of 11




concerned citizen of a Facebook post on Erick Carlsen's page entitled, "WHY DO PEOPLE GO

ON SHOOTING SPREES." SA Coring captured the Facebook post, which is noted above.

       11.     SA Coring attempted to contact the reporting party but was unable to do so. SA

Coring arranged for Inspectors to be posted at the Salem Social Security Administration field

office when it opened on the morning of September 12, 2019.

       10.     On September 12, 2019, SA Coring continued to investigate the complaint and

spoke with Sergeant Knutson who said Carlsen is well known to MCSO and to the regional

threat assessment team as a person who frequently makes threats. Sergeant Knutson informed

SA Coring that MCSO previously removed firearms from Carlsen's home, but MCSO has since

returned them to Carlsen's mother's house where they are locked up, with Carlsen's wife

keeping the key. SA Coring asked if local law enforcement had contacted Carlsen regarding the

Facebook post and was told they were referring the matter to the Federal Protective Service and

would operate in a support role.

       11.     SA Coring spoke with SA Slafsky, who told SA Coring that Carlsen applied for

Supplemental Security Income (SSI) for a traumatic brain injury (TBI) resulting from a

motorcycle accident and was denied. Allegedly, Carlsen became angry during his appeal

hearing, had a verbal altercation with his attorney, and called the Administrative Law Judge

(ALJ) hearing his case, a "bitch." Carlsen's Attorney then departed the facility without Carlsen.

As a result of this incident, the Social Security Administration mailed Carlsen a letter notifying

him of their decision to ban him from all Social Security Administration offices, and the Social

Security Administration scheduled a second appeal hearing for December 10, 2019.




 Page 5 - Affidavit of Ryan C. Hall                             USAO Version Rev. April 2018
        Case 3:20-cr-00011-MO           Document 3        Filed 09/16/19      Page 7 of 11




       12.     On September 12, 2019, SA Coring coordinated with MCSO and Salem Police

Department dispatch to interview Carlsen at his residence located at 6254 Sparky Lane NE,

Salem, Oregon. At approximately 9:00 am, Federal Protective Service Inspector Katherine

Maxey took up a stationary post at the Salem Social Security Administration Office while SA

Coring, SA David Miller, and Inspector Jesus Dominguez attempted to contact Carlsen. SA

Coring, SA Miller, and Inspector Dominguez approached the residence. A man matching the

DMV and Facebook photos of Carlsen could be seen walking through the yard. SA Coring

exited his vehicle and called out, "Mr. Carlsen, we need to speak with you." Carlsen began

walking toward the open door of a nearby pick-up truck and was told by SA Miller to stay away

from the vehicle and keep his hands in sight. CARLSEN complied and demanded to know what

was going on. SA Coring and SA Miller identified themselves with agency-issued identification,

a.nd SA Coring asked Carslen why he thought the wanted to talk with him. Carlsen said he

didn't know, and he began to convey pre-assault indicators. Carlsen appeared to be clenching

his jaw, dropping his chin, clenching his fists, squaring his stance, and rolling his shoulders in

the appearance of preparing for a fight.

       13.     SA Coring told Carlsen they were contacting him due to a disturbing Facebook

post on his account regarding active shooters. Carlsen replied that it doesn't say active shooter.

SA Coring reviewed the text of the Facebook post and amended active shooter to shooting spree.

Carlsen replied, "So?" SA Coring said SA Coring read the post to Carlsen to refresh Carlsen's

memory. Carlsen interrupted SA Coring and said, "No." SA Coring continued that the post

stated, "The country would stand up and take notice," and Carlsen would be on the news and

asked what these statements implied. Carlsen said, "Nothing" and began telling of how the


 Page 6 - Affidavit of Ryan C. Hall                              USAO Version Rev. April 2018
            Case 3:20-cr-00011-MO        Document 3       Filed 09/16/19     Page 8 of 11




Social Security Administration was screwing Carlsen over and how they tried to entrap him by

banning him and then telling him to come into the office. Carlsen told of his motorcycle

accident and his resulting mental health issues which cause anger. Carlsen said he is under the

care of a mental health professional, takes all of his prescribed medications, and does not leave

his property because he is never sure what he will do. Carlsen repeatedly stated he is not

responsible for his actions because of his mental illness.

            14.   SA Coring asked if he had access to weapons or firearms. Carlsen said he doesn't

because the county took his guns away. SA Coring asked if the county still has his guns and

Carlsen said they'don't, but that he doesn't know where they are. SA Coring asked Carlsen if he

planned to hurt any of the people at the Social Security Administration. Carlsen said he

wouldn't use a weapon, but he would do what he has to during his December 10 hearing to get

noticed.

            15.   SA Coring asked if he was saying he would assault people at the hearing. Carlsen

again said he would not bring weapons but could not promise he wouldn't hurt anyone because

he isn't responsible for his actions. SA Coring proposed holding his hearing via phone, and

Carlsen said it would not work because he does not have phone reception on his property.

Throughout the entirety of this conversation, Carlsen spoke though clenched teeth, stared with

little blinking, wore an angry expression, and held his posture in a manner conveying a readiness

to fight.

            16.   At one-point Carlsen took out his cell phone, appeared to be recording and taking

the officer's photos. While recording, Carlsen narrated what was happening and asked his wife

to call a lawyer. The only time Carlsen broke this angry demeanor was after an estimated 30


 Page 7 - Affidavit of Ryan C. Hall                              USAO Version Rev. April 2018
       Case 3:20-cr-00011-MO          Document 3       Filed 09/16/19     Page 9 of 11




minutes of interview when he asked in a pleading tone, "Can you please leave? This is very hard

for me." Carlsen was visibly shaking and said, "Can't you see what this is doing to me?" SA

Coring told Carlsen that every time he posts alarming or threatening material online or makes

threats to Social Security Administration employees, law enforcement will be coming to his

home to contact him. SA Coring concluded the interview and all units departed. '

       17.    As noted above, on September 11, 2019, MCSO also received a complaint from a

concerned citizen. Below is the information regarding the complaint:

       09/11/2019 - 15:20:26 - Response Notes[.] C SAYS BROTHER POSTED ON
       FACEBOOK THAT "THERE ARE PEOPLE THAT WONT MAKE IT TO HIS
       HERING IN DEC" ... HIS GOING TO BE "ON EVERY TV STATION IN THE US"
       09/11/2019 - 15:20:58 - Response Notes[.] BROTHER/ CARLSEN, ERICK .. .40YO

       09/11/2019 - 15:24:15 -Response Notes[.] BROTHER SAID "WHY DO PEO0PLE GO
       ON SHOOTING SPREES" TALKS ABOUT HOW UPSET HE IS ABOUT HIS
       HEARING FOR SSD ... "THEY CONTINUE TO F*** WITH ME .. .IM TIRED OF
       THEIR BULLSH*T .. .I WILL MAKE SURE THE WHOLE COUNTRY STANDS UP
       AND TAKES NOTICE"

       09/11/2019 - 15:31 :59 - Response Notes[.] CONCEALED HANDGUN LIC REVOKED
       - ENDANGER SELF/OTHERS/COMMUNITY

       09/11/2019 - 15:33:46 - Response Notes[.] C KNOWS THAT HER BROTHER USED
       TO HAVE GUNS BUT SHE BELIEVES THAT THE FAMILY HAS REMOVED
       THEM

       09/11/2019 - 15:34:32 - Response Notes[.] BROTHER HAD BRAIN INJURY
       .... BELIEVES THIS BEHAVIOR IS DUE TO THAT HEAD INJURY

       09/11/2019 - 15:35:39 - Response Notes[.] C WISHES TO STAY ANON

       09/11/2019 - 15:36:21 -Response Notes[.] C BELIEVES HE COULD GET ACCESS
       TO GUNS THROUGH HIS FRIENDS

       09/11/2019 - 15:37:28 - Response Notes[.] C SAYS THAT BROTHER DESPISES
       LAW ENFORCEMENT


 Page 8 - Affidavit of Ryan C. Hall                           USAO Version Rev. April 2018
       Case 3:20-cr-00011-MO            Document 3        Filed 09/16/19      Page 10 of 11




        09/11/2019 - 15:38:22 -Response Notes[.] HE HAS GOTTEN PHYSICAL WITH LAW
        ENFORCEMENT BEFORE AND HAS MADE IT CLEAR HE DOES NOT LIKE
        THEM

        09/11/2019 - 15:41:49 -Response Notes[.] SIMS/ERICKA CARLSEN DOB/09251973,
        IS MAKING THREATS OF HARM TO NUMEROUS PRIVATE BUSINESSES AND
        GOVERNMENT AGENCIES WHILE POSTING PHOTOS OF HIS FIREARMS, HE
        SUFFERS FROM SEVERE PAIN, A HEART CONDITION AND TBI, IS A MEDICAL
        MARIJUANA USER AND IS ANGRY WITH LAW ENFORCEMENT . HIS WIFE,
        LYNDA CARLSEN IS CONCERENED HE MAY ATTEMPT TO HARM HIMSELF
        THROUGH SUICIDE BY COP.LYNDA HAS SECURED ALL FIREARMS AT
        ANOTHER LOCATION. USE CAUTION IF CALLED TO THE RESIDENCE.

        18.    On September 11, 2019, MCSO Deputy Peter Walker made the following report:

               09/11/2019 - 17:28:51 - Response Notes[.] ***Al37 Summary: I
               contacted Lynda by phone. She told me Erick is very upset because
               he has been excluded from the SSI building. Today he was told
               about a new court date. she confirmed there are weapons in the
               house but they are locked up and he can not get to them. She also
               told me Erick spends about 60% of his time at his mothers house.
               Lynda said we should not attempt cotnact with Erick as that woudl
               set him off even more. I also spoke to his mother Barbara. She
               confirmed what Lynda told me. Barba~a said Erick would never
               hurt Lynda and she would be able to speak with him. A046 was
               also advised and would pass the info on to DOJ who would
               investigate further if needed.

        19.    On September 13, 2019, SA Slafsky spoke with Carlsen's sister about her

brother's threats. She stated, "I really feel like he has the potential to follow through."

                                            Conclusion

       20.     Based on the foregoing, I have probable cause to believe, and I do believe, that

Erick Carlsen transmitted threats to injure another person in interstate commerce in violation of

18 U.S.C. § 875(c). I therefore request that the Court issue a criminal complaint and arrest

warrant for Erick Carlsen.

 Page 9 - Affidavit of Ryan C. Hall                               USAO Version Rev. April 2018
       Case 3:20-cr-00011-MO           Document 3        Filed 09/16/19       Page 11 of 11




       21.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Special Assistant United States Attorney (SA USA)

Rachel K. Sowray, and SAUSA Rachel K. Sowray advised me that in her opinion the affidavit

and complaint are legally and factually sufficient to establish probable cause to support the

issuance of the requested criminal complaint and arrest warrant.

                                       Request for Sealing

       22.     It is respectfully requested that the Court issue an order sealing, until further order

of the Court, all papers submitted in support of the requested criminal complaint and arrest

warrant. I believe that sealing these documents is necessary because the information to be seized

is relevant to an ongoing investigation, and any disclosure of the information at this time may

endanger the life or physical safety of an individual, cause flight from prosecution, cause

destruction of or tampering with evidence, cause intimidation of potential witnesses, or otherwise

seriously jeopardize an investigation. Premature disclosure of the affidavit, the criminal

complaint, and the arrest warrant may adversely affect the i .   Jy      avestigation .



                                                                 . HALL


 - ~ o m in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at           8 .\:?5
a . ~ n 9~f3~            If .                                    y




                                                                 tates Magistrate Judge




 Page 10 - Affidavit of Ryan C. Hall                                 USAO Version Rev. April 2018
